                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

DERRICK LEE HOLLOMAN,                    :
               Petitioner                :
                                             CIVIL ACTION NO. 3:19-0080
       v.                                :
                                                  (Judge Mannion)
Warden SCOTT FINLEY,                     :
               Respondent                :



                                     ORDER

         For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

       1.      The petition for writ of habeas corpus, (Doc. 1) is
               DISMISSED without prejudice to any right Petitioner
               may have to reassert his instant claims in a properly
               filed civil rights action.
       2.      The Clerk of Court shall CLOSE the above captioned
               case.




                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge

Dated:
19-0080-01-Order
                 May 10, 2018
